Case 2:18-cv-07766-DSF-FFM Document 27 Filed 11/26/18 Page 1 of 7 Page ID #:396




                  UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA




        MARTA SPANO,                       CV 18-7766 DSF (FFMx)
              Plaintiff,
                                           Order Compelling Arbitration
                      v.                   and Staying Proceeding (Dkt.
                                           17)
        REVIVER FINANCIAL, LLC,
        and STEVEN BOOSKA,
               Defendants.




          Plaintiff Marta Spano brings this action against Reviver
    Financial, LLC (Reviver), and Steven Booska (together,
    Defendants). Dkt. 13, First Am. Compl. (FAC). Booska moves to
    dismiss the FAC pursuant to Rules 12(b)(1), 12(b)(3), and 12(b)(6)
    of the Federal Rules of Civil Procedure on the grounds that the
    claims and parties are subject to a valid and binding arbitration
    agreement. Reviver joins the motion. Defendants alternatively
    move for an order staying this action pending arbitration. The
    Court deems this matter appropriate for decision without oral
    argument. See Fed. R. Civ. P. 78; Local Rule 7-15. The motion to
    compel arbitration 1 and to stay the case pending arbitration is
    GRANTED.


    1 The Court construes the motion as a motion to compel arbitration pursuant
    to § 4 of the Federal Arbitration Act (FAA). See 9 U.S.C. § 4; Figuerola
    Peruvians, L.L.C., v. N. Am. Peruvian Horse Assoc., No. CV 09-04511 MMM
Case 2:18-cv-07766-DSF-FFM Document 27 Filed 11/26/18 Page 2 of 7 Page ID #:397




                      I.   FACTUAL BACKGROUND

          On July 21, 2017, Booska filed a complaint against Plaintiff
    in the Superior Court of California for the County of Los Angeles
    on behalf of his client Reviver (the State Court Complaint). In the
    State Court Complaint, Defendants claimed Plaintiff owed
    $4,303.12 to Reviver based on a promissory note between Plaintiff
    and CNU of California (the Promissory Note). The State Court
    Complaint alleged that the debt “sued upon is a credit card debt
    arising from account charges, pursuant to California Civil Code
    Section 1788.58(a)(2).” The State Court Complaint also alleged
    that prior to filing the lawsuit, Reviver acquired sole ownership of
    the debt at issue.

         The Promissory Note contains the following arbitration
    provision:

          GOVERNING LAW, ASSIGNMENT and EXECUTION

          The laws of the State of California will govern this
          Loan Agreement. However, any dispute arising out of
          this Loan Agreement will be subject to the
          ARBITRATION PROVISION, which is governed by the
          Federal Arbitration Act (“FAA”). We may assign or
          transfer this Loan Agreement or any of our rights
          hereunder. If we approve this Loan Agreement, then
          you agree that this Loan Agreement will be binding
          and enforceable as to both parties.

          ARBITRATION PROVISION




    (RZx), 2009 WL 10673941, at *4 (C.D. Cal. Dec. 18, 2009) (construing motion
    to dismiss under 12(b)(1) as a petition to compel arbitration under § 4 of the
    FAA and citing cases).



                                          2
Case 2:18-cv-07766-DSF-FFM Document 27 Filed 11/26/18 Page 3 of 7 Page ID #:398




          Arbitration is a process in which persons with a
          dispute(s): (a) agree to submit their dispute(s) to a
          neutral third person (an “arbitrator”) for a decision;
          and (b) waive their rights to file a lawsuit in court to
          revolve their dispute(s). . . . THEREFORE, YOU
          ACKNOWLEDGE AND AGREE AS FOLLOWS:

          Scope

          For purposes of this Arbitration Provision the words
          “dispute” and “disputes” are given the broadest
          possible meaning and include, without limitation (a) all
          claims, disputes, or controversies arising from or
          relating directly or indirectly to the signing of this
          Arbitration Provision, the validity and scope of this
          Arbitration Provision and any claim or attempt to set
          aside this Arbitration Provision; (b) all federal or state
          law claims, disputes or controversies, arising from or
          relating directly or indirectly to this Loan Agreement
          (including the Arbitration Provision), the information
          you gave us before entering into this Loan Agreement,
          including your application, and/or any past agreement
          or agreements between you and us; (c) all
          counterclaims, cross-claims and third-party claims; (d)
          all common law claims, based upon contract, tort,
          fraud, or other intentional torts; (e) all claims based
          upon a violation of any state or federal constitution,
          statute or regulation; (f) all claims asserted by us
          against you, including claims for money damages to
          collect any sum we claim you owe us; (g) all claims
          asserted by you individually against us and/or any of
          our employees, agents, directors, officers, shareholders,
          governors, managers, members, parent company or
          affiliated entities (hereinafter collectively referred to as


                                       3
Case 2:18-cv-07766-DSF-FFM Document 27 Filed 11/26/18 Page 4 of 7 Page ID #:399




          “related third parties”), including claims for money
          damages and/or equitable or injunctive relief; . . .

          ...

          You acknowledge and agree that by entering into this
          Arbitration Provision:

          1. (a) YOU ARE WAIVING YOUR RIGHT TO HAVE A
             COURT, OTHER THAN A COURT OF LIMITED
             JURISDICTION (e.g. small claims court), RESOLVE
             ANY DISPUTE ALLEGED AGAINST US OR RELATED
             THIRD PARTIES; . . . .

          ...

          Process

          . . . . Regardless of who demands arbitration, you shall
          have the right to select either of the following
          arbitration organizations to administer the arbitration:
          the American Arbitration Association . . . or JAMS . . . .
          The parties to the dispute will be governed by the rules
          and procedures of the arbitration organization
          applicable to consumer disputes, to the extent those
          rules and procedures do not contradict the express
          terms of this Loan Agreement, including the
          Arbitration Provision.

          ...

          Binding Effect

          This Arbitration Provision is binding upon and benefits
          you, your respective heirs, successors, and assigns. The
          Arbitration Provision is binding upon and benefits us,




                                      4
Case 2:18-cv-07766-DSF-FFM Document 27 Filed 11/26/18 Page 5 of 7 Page ID #:400




          our successors and assigns, and related third
          parties. . . .

    FAC, Ex. 2.

         Plaintiff asserts a claim against Booska for violations of the
    FDCPA, and a claim against Reviver for violations of the
    Rosenthal Act.

                         II.   DISCUSSION

          The Federal Arbitration Act (FAA) “provides that written
    agreements to arbitrate controversies arising out of an existing
    contract ‘shall be valid, irrevocable, and enforceable, save upon
    such grounds as exist at law or in equity for the revocation of any
    contract.’” Dean Witter Reynolds, Inc. v. Byrd, 470 U.S. 213, 218
    (1985) (quoting 9 U.S.C. § 2). “By its terms, the [FAA] leaves no
    place for the exercise of discretion by a district court, but instead
    mandates that district courts shall direct the parties to proceed to
    arbitration on issues as to which an arbitration agreement has
    been signed.” Id. A district court’s role under the FAA is limited
    to determining “two ‘gateway’ issues: (1) whether there is an
    agreement to arbitrate between the parties; and (2) whether the
    agreement covers the dispute.” Brennan v. Opus Bank, 796 F.3d
    1125, 1130 (9th Cir. 2015) (quoting Howsam v. Dean Witter
    Reynolds, Inc., 537 U.S. 79, 84 (2002)). Even these gateway issues
    can be submitted to an arbitrator where there is clear and
    unmistakable evidence the parties so agreed. Id. (citing AT & T
    Techs., Inc. v. Commc’ns Workers of Am., 475 U.S. 643, 649
    (1986)). “[A]s a matter of federal law, any doubts concerning the
    scope of arbitrable issues should be resolved in favor of
    arbitration.” Moses H. Cone Mem’l Hosp. v. Mercury Const. Corp.,
    460 U.S. 1, 24-25 (1983).

         Plaintiff does not contest the existence of a contract
    containing a valid arbitration provision. The Promissory Note’s

                                      5
Case 2:18-cv-07766-DSF-FFM Document 27 Filed 11/26/18 Page 6 of 7 Page ID #:401




    arbitration provision provides that a “dispute” subject to its
    jurisdiction includes: “all claims, disputes, or controversies arising
    from or relating directly or indirectly to the signing of this
    Arbitration Provision, the validity and scope of this Arbitration
    Provision and any claim or attempt to set aside this Arbitration
    Provision.” Id., Ex. 2. This is clear and unmistakable evidence of
    the parties’ intent to arbitrate the scope of the arbitration
    agreement.

          Plaintiff argues Defendants lack the right to compel
    arbitration because neither Defendant is a party to the
    Promissory Note. Defendants argue California’s doctrine of
    collateral estoppel enables them to compel arbitration, because
    Plaintiff’s federal claims expressly rely on the terms of the
    Promissory Note.

         A non-signatory litigant “may invoke arbitration under the
    FAA if the relevant state contract law allows the litigant to
    enforce the agreement.” Kramer v. Toyota Motor Corp., 705 F.3d
    1122, 1128 (9th Cir. 2013) (citing Arthur Anderson LLP v.
    Carlisle, 556 U.S. 624, 632 (2009)).

          Under California law, a plaintiff may not, “on the one hand,
    seek to hold the non-signatory liable pursuant to duties imposed
    by the agreement, which contains the arbitration provision, but,
    on the other hand, deny arbitration’s applicability because the
    defendant is a non-signatory.” Murphy v. DirecTV, Inc., 724 F.3d
    1218, 1229 (9th Cir. 2013) (quoting Goldman v. KPMG, LLP, 173
    Cal. App. 4th 209, 220 (2009)). A plaintiff is equitably estopped
    from avoiding arbitration when she “must rely on the terms of the
    [contract] in asserting [her] claims against [the defendant] or the
    claims are intimately founded in and intertwined with the
    [contract].” In re Henson, 869 F.3d 1052, 1060 (9th Cir. 2017)
    (applying California law).



                                      6
Case 2:18-cv-07766-DSF-FFM Document 27 Filed 11/26/18 Page 7 of 7 Page ID #:402




          Plaintiff alleges Defendants made a false claim of right to
    attorneys’ fees in the underlying collection action based upon a
    term in the Promissory Note, and that the Promissory Note failed
    to make certain disclosures which are mandated under California
    law. Both Plaintiff’s claims rely on the terms of the Promissory
    Note. Plaintiff is equitably estopped from avoiding arbitration as
    to her claims.

                         III.   CONCLUSION

          Pursuant to 9 U.S.C. § 3, the action is stayed pending the
    arbitrator’s determination of whether Plaintiff’s claims are
    arbitrable, and if they are, the resolution of the arbitration.

         The parties are to file a joint status report every 120 days,
    with the first report due March 26, 2019. Each report shall state
    on the caption page the date the next report is due. The parties
    must advise the Court within 30 days of issuance of the final
    award.

       IT IS SO ORDERED.


     Date: November 26, 2018              ___________________________
                                          Dale S. Fischer
                                          United States District Judge




                                      7
